



Exhibit 10.2


POOL CORPORATION
AMENDED AND RESTATED
2007 LONG-TERM INCENTIVE PLAN
(as amended and restated effective May 4, 2016)


1.
Establishment of the Plan.



1.1Plan Name. As of the Effective Date, the name of this plan, shall be the Pool
Corporation Amended and Restated 2007 Long-Term Incentive Plan (the Plan).


1.2Effective Date. The Plan originally became effective on May 8, 2007, and this
amended and restated version of the Plan shall become effective on May 4, 2016,
upon its approval by the holders of a majority of the voting power of the shares
deemed present and entitled to vote at the Pool Corporation (POOL) 2016 Annual
Meeting of Stockholders to be held on that date and any necessary approval from
any department, board or agency of the United States or states having
jurisdiction.


1.3Purpose. The purpose of the Plan is to increase stockholder value and to
advance the interests of POOL and its subsidiaries (collectively, the Company)
by furnishing stock-based economic incentives (the Incentives) designed to
attract, retain, reward and motivate key employees, officers, directors,
consultants and advisors to the Company and to strengthen the mutuality of
interests between such persons and POOL’s stockholders. Incentives consist of
opportunities to purchase or receive shares of common stock, $.001 par value per
share, of POOL (the Common Stock), on terms determined under the Plan. As used
in the Plan, the term “subsidiary” means any corporation, limited liability
company or other entity, of which POOL owns (directly or indirectly) within the
meaning of Section 424(f) of the Internal Revenue Code of 1986, as amended, and
the rules and regulations thereunder, as now in force or as hereafter amended
(the Code), 50% or more of the total combined voting power of all classes of
stock, membership interests or other equity interests issued thereby.


2.
Administration.



2.1Composition. The Plan shall be administered by the Compensation Committee of
the Board of Directors of POOL or by a subcommittee thereof (the Committee). The
Committee shall consist of not fewer than two members of the Board of Directors,
each of whom shall (a) qualify as a “non-employee director” under Rule 16b-3
under the Securities Exchange Act of 1934 (the 1934 Act) or any successor rule,
and (b) qualify as an “outside director” under Section 162(m) of the Code
(Section 162(m)).


2.2Authority. The Committee shall have plenary authority to award Incentives
under the Plan, to interpret the Plan, to establish any rules or regulations
relating to the Plan that it determines to be appropriate, to enter into
agreements with or provide notices to participants as to the terms of the
Incentives (the Incentive Agreements) and to make any other determination that
it believes necessary or advisable for the proper administration of the Plan.
Its decisions in matters relating to the Plan shall be final and conclusive on
the Company and participants. The Committee may delegate its authority hereunder
to the extent provided in Section 3 hereof.







--------------------------------------------------------------------------------





3.Eligible Participants. Key employees, officers, directors and persons
providing services as consultants or advisors to the
Company shall become eligible to receive Incentives under the Plan when
designated by the Committee. Employees may be designated individually or by
groups or categories, as the Committee deems appropriate. With respect to
participants not subject to Section 16 of the 1934 Act or Section 162(m), and in
accordance with applicable law, the Committee may delegate to appropriate
officers of the Company its authority to designate participants, to determine
the size and type of Incentives to be received by those participants and to set
and modify the terms of the Incentives.


4.Types of Incentives. Incentives may be granted under the plan to eligible
participants in the forms of (a) non-qualified stock
options; and (b) restricted stock.


5.
Shares Subject to the Plan.



5.1Number of Shares. Subject to adjustment as provided in Sections 5.2 and 9.5,
the maximum number of shares of Common Stock that may be delivered to
participants and their permitted transferees under the Plan shall be 9,315,000.


5.2Share Counting. To the extent any shares of Common Stock covered by a stock
option are not delivered to a participant or permitted transferee because the
Option is forfeited or canceled or shares of Common Stock are not delivered
because an Incentive is paid or settled in cash, such shares shall not be deemed
to have been delivered for purposes of determining the maximum number of shares
of Common Stock available for delivery under this Plan. In the event that shares
of Common Stock are issued as an Incentive and thereafter are forfeited or
reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited and reacquired Shares may again be issued under the Plan. With
respect to the Net Share Exercise of Options, as defined in Section 6.5 hereof,
all shares to which the Option relates are counted against the plan limits,
rather than the net number of shares delivered upon exercise. In addition, the
following shares of Common Stock may not again be made available for issuance as
Incentives under the Plan: (i) shares of Common Stock delivered or withheld in
payment of the exercise of a stock option, (ii) shares of Common Stock delivered
or withheld from payment of an Incentive to satisfy tax obligations with respect
to the Incentive, and (iii) shares of Common Stock repurchased on the open
market with the proceeds of the exercise price of a stock option.


5.3Limitations on Awards. Subject to Sections 5.2 and 9.5, the following
additional limitations are imposed under the Plan:


A.Except as provided in Section 5.3(C) with respect to non-employee directors,
the maximum number of shares of Common Stock that may be covered by Incentives
granted under the Plan to any one individual during any one calendar-year period
shall be the lesser of 400,000 non-qualified stock options or 150,000 shares of
restricted stock.


B.The maximum number of shares of Common Stock that may be issued as restricted
stock shall be 2,300,000 shares.


C.The maximum number of shares of Common Stock that may be covered by Incentives
granted under the Plan to a non-employee director during any one calendar-year
period shall be 10,000 shares.


5.4Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.


6.Stock Options. A stock option is a right to purchase shares of Common Stock
from POOL. Each stock option granted by the
Committee under this Plan shall be subject to the following terms and
conditions:


6.1Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 9.5; provided that in no event shall the
exercise price be less than the Fair Market Value of a share of Common Stock on
the date of grant.


6.2Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to Section 5 and subject to adjustment as
provided in Section 9.5.







--------------------------------------------------------------------------------





6.3Duration and Time for Exercise. The term of each stock option shall be
determined by the Committee but shall not exceed 10 years from date of grant.
Each stock option shall become exercisable at such time or times during its term
as shall be determined by the Committee.


6.4Repurchase. Upon approval of the Committee, the Company may repurchase a
previously granted stock option from a participant by mutual agreement before
such option has been exercised by payment to the participant of the amount per
share by which: (i) the Fair Market Value (as defined in Section 9.11) of the
Common Stock subject to the option on the business day immediately preceding the
date of purchase exceeds (ii) the exercise price.


6.5Manner of Exercise. A stock option may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of shares of Common
Stock to be purchased. The exercise notice shall be accompanied by the full
purchase price for such shares. The option price shall be payable in United
States dollars and may be paid (a) in cash; (b) by check; (c) by delivery or
attestation of ownership of shares of Common Stock which, unless otherwise
determined by the Committee, shall have been held by the optionee for at least
six months, and which shares shall be valued for this purpose at the Fair Market
Value on the business day of the date such option is exercised; (d) by delivery
of irrevocable written instructions to a broker approved by the Company (with a
copy to the Company) to immediately sell a portion of the shares issuable under
the option and to deliver promptly to the Company the amount of sale proceeds
(or loan proceeds if the broker lends funds to the participant for delivery to
the Company) to pay the exercise price; (e) by authorizing the Company to
withhold from the exercise that number of shares of Common Stock which, when
multiplied by the Fair Market Value of a share of Common Stock on the date of
exercise, is equal to the aggregate exercise price payable with respect to the
options being exercised (a “Net Share Exercise”) or (f) in such other manner as
may be authorized from time to time by the Committee.


6.6Repricing. Except for adjustments pursuant to Section 9.5 or actions
permitted to be taken by the Committee under Section 9.10(C) in the event of a
Change of Control, unless approved by the stockholders of the Company, (a) the
exercise price for any outstanding option granted under this Plan may not be
decreased after the date of grant; and (b) an outstanding option that has been
granted under this Plan may not, as of any date that such option has a per share
exercise price that is greater than the then current Fair Market Value of a
share of Common Stock, be surrendered to the Company as consideration for the
grant of a new option with a lower exercise price, shares of Common Stock or a
cash payment.


6.7No Dividend Equivalent Rights. Participants holding stock options shall not
be entitled to any dividend equivalent rights for any period of time prior to
exercise of the stock option.


7.
Restricted Stock.



7.1Grant of Restricted Stock. The Committee may award shares of restricted stock
to such eligible participants as the Committee determines pursuant to the terms
of Section 3. An award of restricted stock shall be subject to such restrictions
on transfer and forfeitability provisions and such other terms and conditions,
including the attainment of specified performance goals, as the Committee may
determine, subject to the provisions of the Plan. To the extent restricted stock
is intended to qualify as “performance-based compensation” under Section 162(m),
it must be granted subject to the attainment of performance goals as described
in Section 8 below and meet the additional requirements imposed by Section
162(m).


7.2The Restricted Period. At the time an award of restricted stock is made, the
Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted and after which the shares of
restricted stock shall be vested (the Restricted Period). Except for shares of
restricted stock that vest based on the attainment of performance goals and
except for shares of restricted stock granted to directors, the Restricted
Period shall be a minimum of three years, with incremental vesting of portions
of the award over the three-year period permitted. If the vesting of the shares
of restricted stock is based upon the attainment of performance goals or if
shares of restricted stock are granted to directors, a minimum Restricted Period
of one year is allowed, with incremental vesting of portions of the award over
the one-year period permitted. Each award of restricted stock may have a
different Restricted Period. The expiration of the Restricted Period shall also
occur as provided under Section 9.3 and under the conditions described in
Section 9.10 hereof.


7.3Incentive Agreement and Registration of Shares. The participant receiving
restricted stock shall enter into an Incentive Agreement with the Company
setting forth the conditions of the grant. The shares of restricted stock
awarded shall be registered in the name of the participant in book entry form
reflecting the restrictions on transfer.







--------------------------------------------------------------------------------





7.4Dividends on Restricted Stock. Any and all cash and stock dividends paid with
respect to the shares of restricted stock shall be subject to any restrictions
on transfer, forfeitability provisions or reinvestment requirements as the
Committee may, in its discretion, prescribe in the Incentive Agreement.


7.5Forfeiture. In the event of the forfeiture of any shares of restricted stock
under the terms provided in the Incentive Agreement (including any additional
shares of restricted stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Incentive Agreement), such forfeited
shares shall be cancelled. The participants shall have the same rights and
privileges, and be subject to the same forfeiture provisions, with respect to
any additional shares received pursuant to Section 9.5 due to a
recapitalization, merger or other change in capitalization.


7.6Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the restricted stock shall lapse and a
stock certificate for the number of shares of restricted stock with respect to
which the restrictions have lapsed shall be delivered, free of all such
restrictions and legends, except any that may be imposed by law, to the
participant or the participant’s estate, as the case may be.


7.7Rights as a Stockholder. Subject to the terms and conditions of the Plan and
subject to any restrictions on the receipt of dividends that may be imposed in
the Incentive Agreement, each participant receiving restricted stock shall have
all the rights of a stockholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock and the right to receive any dividends.


8.
Performance Goals for Section 162(m) Awards.



8.1Goals. To the extent that shares of restricted stock granted under the plan
are intended to qualify as “performance-based compensation” under Section
162(m), the vesting or grant of such awards shall be conditioned on the
achievement of one or more performance goals and must satisfy the other
requirements of Section 162(m). The performance goals pursuant to which such
shares of restricted stock shall vest or be granted shall be any or a
combination of the following performance measures applied to the Company, POOL,
a division or a subsidiary: earnings per share, return on assets, an economic
value added measure, shareholder return, earnings, stock price, return on
equity, return on total capital, return on invested capital, return on
investments, reduction of expenses, increase in cash flow, increase in revenues
or customer growth, and net income. For any performance period, such performance
objectives may be measured on an absolute basis or relative to a group of peer
companies selected by the Committee, relative to internal goals or relative to
levels attained in prior years.


8.2Adjustments. For grants intended to qualify as performance-based compensation
under Section 162(m), the Committee may not waive any of the pre-established
performance goal objectives, except for an automatic waiver under section 9.10
hereof, or as may be provided by the Committee in the event of death or
disability. The performance goals may be subject to such adjustments as are
specified during the first ninety (90) days of the performance period by the
Committee. In connection with its evaluation of the Company’s performance during
a performance period, and unless determined otherwise during the first ninety
(90) days of the performance period, the Committee shall make adjustments to the
performance objectives for the following, as applicable:


A.significant acquisition-related charges and/or impact on results;


B.the effects of changes in tax law, changes in accounting principles or other
such laws or provisions affecting reported results;


C.major capital restructuring; goodwill and other non-cash impairment charges;
and


D.any extraordinary items as described in management’s discussion and analysis
of financial condition and results of operations appearing in the annual report
to stockholders for the applicable year.


9.
General.



9.1Duration. Subject to Section 9.9, the Plan shall remain in effect until all
Incentives granted under the Plan have either been satisfied by the issuance of
shares of Common Stock or otherwise been terminated under the terms of the Plan
and all restrictions imposed on shares of Common Stock in connection with their
issuance under the Plan have lapsed.







--------------------------------------------------------------------------------





9.2Transferability. No Incentives granted hereunder may be transferred, pledged,
assigned or otherwise encumbered by a participant except: (a) by will; (b) by
the laws of descent and distribution; (c) pursuant to a domestic relations
order, as defined in the Code; or (d) at the discretion of the Committee, as to
options, (i) to Family Members, (ii) to a partnership in which the participant
and/or Family Members, or entities in which the participant and/or Family
Members are the sole owners, members or beneficiaries, as appropriate, are the
sole partners, (iii) to a limited liability company in which the participant
and/or Family Members, or entities in which the participant and/or Family
Members are the sole owners, members or beneficiaries, as appropriate, are the
sole members, (iv) to a trust for the sole benefit of the participant and/or
Family Members or (v) to a charitable organization. “Family Members” shall be
defined as the participant’s child, stepchild, grandchild, parent, step-parent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, and any person sharing the employee’s
household (other than a tenant or employee). Any attempted assignment, transfer,
pledge, hypothecation or other disposition of Incentives, or levy of attachment
or similar process upon Incentives not specifically permitted herein, shall be
null and void and without effect.


9.3Effect of Termination of Employment or Death. In the event that a participant
ceases to be an employee of the Company or to provide services to the Company
for any reason, including death, disability, early retirement or normal
retirement, any Incentives may be exercised, shall vest or shall expire at such
times as may be determined by the Committee and provided in the Incentive
Agreement.


9.4Additional Conditions. Anything in this Plan to the contrary notwithstanding:
(a) the Company may, if it shall determine it necessary or desirable for any
reason, at the time of award of any Incentive or the issuance of any shares of
Common Stock pursuant to any Incentive, require the recipient of the Incentive,
as a condition to the receipt thereof or to the receipt of shares of Common
Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his own account for investment and not
for distribution; and (b) if at any time the Company further determines, in its
sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Incentive or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.


9.5Adjustment. In the event of any recapitalization, stock dividend, stock
split, combination of shares or other similar change in the Common Stock, the
number of shares of Common Stock then subject to the Plan, including shares
subject to outstanding Incentives, and all limitations on the number of shares
that may be issued hereunder shall be adjusted in proportion to the change in
outstanding shares of Common Stock. In the event of any such adjustments, the
purchase price of any option and the performance objectives of any Incentive,
shall also be adjusted as and to the extent appropriate, in the reasonable
discretion of the Committee, to provide participants with the same relative
rights before and after such adjustment. No substitution or adjustment shall
require the Company to issue a fractional share under the Plan and the
substitution or adjustment shall be limited by deleting any fractional share.


9.6Withholding.


A.The Company shall have the right to withhold from any stock issued under the
Plan or to collect as a condition of issuance or vesting, any taxes required by
law to be withheld. At any time that a participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with the lapse of restrictions on Common Stock or the exercise of an
option, the participant has the right to satisfy this obligation in whole or in
part by electing (the Election) to deliver currently owned shares of Common
Stock or to have the Company withhold shares of Common Stock, in each case
having a value equal to the minimum statutory amount required to be withheld
under federal, state and local law. The value of the shares to be delivered or
withheld shall be based on the Fair Market Value of the Common Stock on the date
as of which the amount of tax to be withheld shall be determined (“Tax Date”).


B.Each Election must be made prior to the Tax Date. If a participant makes an
election under Section 83(b) of the Code with respect to shares of restricted
stock, an Election to have shares withheld to satisfy withholding taxes is not
permitted to be made.







--------------------------------------------------------------------------------





9.7No Continued Employment. No participant under the Plan shall have any right,
because of his or her participation, to continue in the employ of the Company
for any period of time or to any right to continue his or her present or any
other rate of compensation.


9.8Deferral Permitted. Payment of an Incentive may be deferred at the option of
the participant if permitted in the Incentive Agreement. Any such deferral
arrangement shall comply with Section 409A of the Code.


9.9Amendments to or Termination of the Plan. The Board may amend or discontinue
this Plan at any time; provided, however, that no such amendment may:


A.without the approval of the stockholders, (i) except for adjustments permitted
herein, increase the maximum number of shares of Common Stock that may be issued
through the Plan, (ii) amend Section 6.6 to permit repricing of options, or
(iii) make any other change for which stockholder approval is required by law or
under the applicable rules of NASDAQ; or


B.materially impair, without the consent of the recipient, an Incentive
previously granted.


9.10Change of Control.


A.A Change of Control shall mean:


i.the acquisition by any person of beneficial ownership of 50% or more of the
outstanding shares of the Common Stock or 50% or more of the combined voting
power of POOL’s then outstanding securities entitled to vote generally in the
election of directors; provided, however, that for purposes of this subsection
(i), the following acquisitions shall not constitute a Change of Control:


a.any acquisition (other than a Business Combination (as defined below) which
constitutes a Change of Control under Section 9.10(A)(iii) hereof) of Common
Stock directly from the Company,


b.any acquisition of Common Stock by the Company,


c.any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or


d.any acquisition of Common Stock by any corporation pursuant to a Business
Combination that does not constitute a Change of Control under Section
9.10(A)(iii) hereof; or


ii.a majority of the directors of the Company shall be persons other than
persons


a.for whose election proxies shall have been solicited by the Board, or


b.who are then serving as directors appointed by the Board to fill vacancies on
the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships; or


iii.consummation of a reorganization, share exchange, merger or consolidation
(including any such transaction involving any direct or indirect subsidiary of
POOL) or sale or other disposition of all or substantially all of the assets of
the Company (a “Business Combination”); provided, however, that in no such case
shall any such transaction constitute a Change of Control if immediately
following such Business Combination:


a.the individuals and entities who were the beneficial owners of POOL’s
outstanding Common Stock and POOL’s voting securities entitled to vote generally
in the election of directors immediately prior to such Business Combination have
direct or indirect beneficial ownership, respectively, of more than 50% of the
then outstanding shares of common stock, and more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the surviving or successor
corporation,





--------------------------------------------------------------------------------





or, if applicable, the ultimate parent company thereof (the “Post-Transaction
Corporation”), and


b.except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either POOL, the Post-Transaction
Corporation or any subsidiary of either corporation) beneficially owns, directly
or indirectly, 50% or more of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or 50% or more of the
combined voting power of the then outstanding voting securities of such
corporation, and


c.at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or


iv.approval by the stockholders of POOL of a complete liquidation or dissolution
of POOL.


For purposes of this Section 9.10, the term “person” shall mean a natural person
or entity, and shall also mean the group or syndicate created when two or more
persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.


B.Unless otherwise provided in an Incentive Agreement, if there has been a
Change of Control and followings such Change of Control, Incentives remain
outstanding or have been assumed and converted to incentives of another entity,
and within two years following such Change of Control a participant’s employment
with the Company is terminated by the Company without Cause or by such
participant with Good Reason, all outstanding Incentives granted to such
participant pursuant to the Plan shall automatically become fully vested and
exercisable, all restrictions or limitations on any Incentives shall lapse and
all performance criteria and other conditions relating to the payment of
Incentives shall be deemed to be achieved or waived at the target level without
the necessity of action by any person. Unless otherwise defined in an Incentive
Agreement:


i.“Cause” shall mean (i) conviction of a felony or any crime or offense lesser
than a felony involving the property of the Company; (ii) conduct that has
caused demonstrable and serious injury to the Company, monetary or otherwise;
(iii) willful refusal to perform or substantial disregard of duties properly
assigned, or (iv) breach of duty of loyalty to the Company or other act of fraud
or dishonesty with respect to the Company.


ii.“Good Reason” shall mean any of the following (without the participant’s
express written consent): (i) a material diminution in the participant’s base
salary as of the day immediately preceding the Change of Control, (ii) a
material diminution in the participant’s authority, duty or responsibilities as
they existed the day immediately preceding the Change of Control, or (iii) the
Company’s requiring the participant to be based at any office or location more
than 50 miles from the participant’s principal office or location as of the day
immediately preceding the Change of Control. Notwithstanding the foregoing, the
participant shall not have the right to terminate participant’s employment
hereunder for Good Reason unless (1) within 30 days of the initial existence of
the condition or conditions giving rise to such right the participant provides
written notice to the Company of the existence of such condition or conditions,
and (2) the Company fails to remedy such condition or conditions within 30 days
following the receipt of such written notice (the Cure Period). If any such
condition is not remedied within the Cure Period, the participant must terminate
the participant’s employment with the Company within a reasonable period of
time, not to exceed 30 days, following the end of the Cure Period.


C.No later than 30 days after a Change of Control of the type described in
subsections (A)(i) or (A)(ii) of this Section 9.10 and no later than 30 days
after the approval by the Board of a Change of Control of the type described in
subsections (A)(iii) or (A)(iv) of this Section 9.10, the Committee, acting in
its sole discretion without the consent or approval of any participant (and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), may act to effect one or more of the
alternatives listed below, which may vary among individual participants and
which may vary among Incentives held by any individual participant:





--------------------------------------------------------------------------------







i.require that all outstanding options be exercised on or before a specified
date (before or after such Change of Control) fixed by the Committee, after
which specified date all unexercised options and all rights of participants
thereunder shall terminate,


ii.make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary),


iii.provide for mandatory conversion of some or all of the outstanding options
held by some or all participants as of a date, before or after such Change of
Control, specified by the Committee, in which event such options shall be deemed
automatically cancelled and the Company shall pay, or cause to be paid, to each
such participant an amount of cash per share equal to the excess, if any, of the
Change of Control Value of the shares subject to such option, as defined and
calculated below, over the exercise price of such options or, in lieu of such
cash payment, the issuance of common stock or securities of an acquiring entity
having a Fair Market Value equal to such excess, or


iv.provide that thereafter, upon any exercise of an option, the holder shall be
entitled to purchase or receive under such option, in lieu of the number of
shares of Common Stock then covered by such option, the number and class of
shares of stock or other securities or property (including, without limitation,
cash) to which the holder would have been entitled pursuant to the terms of the
agreement providing for the reorganization, share exchange, merger,
consolidation or asset sale, if, immediately prior to such Change of Control,
the holder had been the record owner of the number of shares of Common Stock
then covered by such option.


D.For the purposes of paragraph (iii) of Section 9.10(C), the “Change of Control
Value” shall equal the amount determined by whichever of the following items is
applicable:


i.the per share price to be paid to holders of Common Stock in any such merger,
consolidation or other reorganization,


ii.the price per share offered to holders of Common Stock in any tender offer or
exchange offer whereby a Change of Control takes place,


iii.in all other events, the fair market value per share of Common Stock into
which such options being converted are exercisable, as determined by the
Committee as of the date determined by the Committee to be the date of
conversion of such options, or


iv.in the event that the consideration offered to holders of Common Stock in any
transaction described in this Section 9.10 consists of anything other than cash,
the Committee shall determine the fair cash equivalent of the portion of the
consideration offered that is other than cash.


9.11Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, it shall be determined as
follows: (i) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the applicable date, or if no sale of the Common Stock shall have been made on
that day, on the next preceding day on which there was a sale of the Common
Stock; (ii) if the Common Stock is not listed on any exchange or quotation
system, but bid and asked prices are quoted and published, the mean between the
quoted bid and asked prices on the applicable date, and if bid and asked prices
are not available on such day, on the next preceding day on which such prices
were available; and (iii) if the Common Stock is not regularly quoted, the fair
market value of a share of Common Stock on the applicable date as established by
the Committee in good faith.


9.12Incentive Agreements. Each award of an Incentive hereunder shall be
evidenced by an agreement or notice delivered to the participant, by paper copy
or electronic copy, that shall specify the terms and conditions thereof and any
rules applicable thereto, including but not limited to the effect on such
Incentive of the participant’s ceasing to be employed by or to provide services
to the Company. The Incentive Agreement may also provide for the forfeiture of
an Incentive in the event that the participant competes with the Company or
engages in other activities that are harmful to or against the interests of the
Company.







--------------------------------------------------------------------------------





9.13Section 409A of the Code. The Incentives granted under the Plan are intended
to be exempt from or comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Incentive
Agreements and the Plan shall be interpreted and administered to be in
compliance therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation. Notwithstanding anything to the contrary in
the Plan, to the extent required to avoid accelerated taxation and tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Plan during the six
(6) month period immediately following the participant’s termination of service
shall instead be paid on the first payroll date after the six-month anniversary
of the participant’s separation from service (or the participant’s death, if
earlier). Notwithstanding the foregoing, neither the Company nor the Committee
shall have any obligation to take any action to prevent the assessment of any
excise tax or penalty on any participant under Section 409A of the Code and
neither the Company nor the Committee will have any liability to any participant
for such tax or penalty.





